Title: Charles Clay to Thomas Jefferson, 21 November 1812
From: Clay, Charles
To: Jefferson, Thomas


          C. Clay to Mr Jefferson Nov. 21.–12
          we have sent you of the Cyder in the tallest bottle which we had marked No 1 & not 3 as you Mention in your Note, & if you think it worth puting in your bottles, send back the Barrell & have it filled again for your next summers use as your acceptance of it will give me more pleasure than any use I shall make of it, if you do not send for it.—Mrs Clay begs the acceptance of a Cheese (of her own Make) as a testimony of her high respect for that Patriot who had more than dobled the extent of his Country with out War peaceable negotiations, without harzarding the lives of his fellow Citizens.—the beared bearer brings you the Compass Chain &c. Mr Wm Cobbs land lies in Bedford County —except assurances of the highes esteem & respects
        